 Case: 2:19-cr-00138-SDM-CMV Doc #: 33 Filed: 06/23/20 Page: 1 of 5 PAGEID #: 89




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

KENNETH L. COMBS,
                                                CASE NO. 2:20-CV-3074
        Petitioner,                             CRIM. NO. 2:19-CR-138
                                                JUDGE SARAH D. MORRISON
        v.                                      Magistrate Judge Chelsey M. Vascura

UNITED STATES OF AMERICA,

        Respondent.

                             REPORT AND RECOMMENDATION

        Petitioner, a federal prisoner, has filed a Motion to Vacate under 28 U.S.C. § 2255. (ECF

No. 359.) This matter is before the Court on to its own motion pursuant to Rule 4(b) of the Rules

Governing Section 2255 Proceedings. For the reasons that follow, it is RECOMMENDED that

the Motion to Vacate (ECF No. 32) be DISMISSED.

                                        I.      BACKGROUND

        On June 13, 2019, Petitioner pleaded guilty pursuant to the terms of his Plea Agreement

to illegal possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1), and

possession with the intent to distribute fentanyl, methamphetamine, oxycodone, and heroin, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). (ECF Nos. 11, 14.) On September 18, 2019, the

Court imposed a term of 120 months’ imprisonment, to be followed by three years of supervised

release. (Judgment, ECF No. 29.) Petitioner did not file an appeal.

        On June 17, 2010, Petitioner filed this Motion to Vacate under 28 U.S.C. § 2255. He

asserts, as his sole ground for relief, that the government failed to establish his guilt of illegal

possession of a firearm by a convicted felon under 18 U.S.C. § 922(g), due to a lack of evidence
 Case: 2:19-cr-00138-SDM-CMV Doc #: 33 Filed: 06/23/20 Page: 2 of 5 PAGEID #: 90




demonstrating that Petitioner knew that he could not possess a firearm due to his status as a

convicted felon. For the reasons that follow, this claim plainly does not provide a basis for relief.

                                 II.     STANDARD OF REVIEW

       In order to obtain relief under 28 U.S.C. § 2255, a petitioner must establish the denial of a

substantive right or defect in the trial that is inconsistent with the rudimentary demands of fair

procedure. United States v. Timmreck, 441 U.S. 780, 783 (1979); United States v. Ferguson, 918

F.2d 627, 630 (6th Cir. 1990) (per curiam). Relief under 28 U.S.C. § 2255 is available when a

federal sentence was imposed in violation of the Constitution or laws of the United States or

when the trial court lacked jurisdiction, when the sentence was in excess of the maximum

sentence allowed by law, or when the judgment or conviction is “otherwise subject to collateral

attack.” United States v. Jalili, 925 F.2d 889, 893 (6th Cir. 1991). In the absence of

constitutional error, the question is “whether the claimed error was a ‘fundamental defect which

inherently results in a complete miscarriage of justice.’” Davis v. United States, 417 U.S. 333,

346 (1974) (quoting Hill v. United States, 368 U.S. 424, 428–429 (1962)); see also Griffin v.

United States, 330 F.3d 733, 736 (6th Cir. 2006). However, “[a] § 2255 motion may not be used

to relitigate an issue that was raised on appeal absent highly exceptional circumstances.”

DuPont v. United States, 76 F.3d 108, 110 (6th Cir. 1996) (quoting United States v. Brown, No.

94-5917, 1995 WL 465802, at *1 (6th Cir. Aug. 4, 1995) (citations omitted)). Further, non-

constitutional claims not raised at trial or on direct appeal are waived on collateral review except

where the errors amount to something akin to a denial of due process. Accordingly, claims that

could have been raised on direct appeal, but were not, will not be entertained on a motion under

§ 2255 unless the petitioner shows (1) cause and actual prejudice sufficient to excuse his failure

to raise the claims previously or (2) that he is “actually innocent” of the crime. Ray v. United



                                                  2
    Case: 2:19-cr-00138-SDM-CMV Doc #: 33 Filed: 06/23/20 Page: 3 of 5 PAGEID #: 91




States, 721 F.3d 758, 761 (6th Cir. 2001) (citing Bousley v. United States, 523 U.S. 614, 622

(1998) (internal citations omitted)).

                                        III.    APPLICATION

         In Rehaif v. United States, -- U.S. --, 139 S. Ct. 2191 (2019), the United States Supreme

Court held that the government must prove that the defendant “knew he belonged to the relevant

category of persons barred from possessing a firearm” in order to obtain a conviction under §

922(g)(5), which bars illegal aliens from possession of firearms.1 Id. at 2200. Applied here,

Rahaif required the Government to establish that Petitioner knew he was a felon. United States

v. Hobbs, 953 F.3d 853, 855 (6th Cir. 2020). In other words, “the government need only

establish that the defendant knew he had ‘been convicted in any court of . . . a crime punishable

by imprisonment for a term exceeding one year,’ i.e. a felony.” United States v. Sargent, No.

4:15-cr-20767, 2020 WL 2085088, at *3 (E.D. Mich. Apr. 30, 2020) (citing Hobbs, 953 F.3d at

856 (quoting 18 U.S.C. § 922(g)(1)). However, the government did not need to prove that

Petitioner knew that his status as a convicted felon prohibited him from the possession of

firearms in order to establish his guilt under § 922(g)(1). “Rehaif did not graft onto § 922(g) an

ignorance-of-the-law defense by which every defendant could escape conviction if he was

unaware of this provision of the United States Code.” United States v. Bowens, 938 F.3d 790,

797 (6th Cir. 2019). “Thus, while the Government’s burden includes proof that the defendant

was aware of his ‘relevant status,’ meaning that he knew that he was ‘a felon, an alien unlawfully

in this country, or the like,’ [] it does not include proof that the defendant specifically knew that




1
 The Supreme Court declined to express any view “about what precisely the Government must
prove to establish a defendant’s knowledge of status in respect to other 922(g) provisions[.]”
Rehaif, 139 S.Ct. at 2200.
                                                  3
 Case: 2:19-cr-00138-SDM-CMV Doc #: 33 Filed: 06/23/20 Page: 4 of 5 PAGEID #: 92




he was prohibited from possessing firearms.” Clark v. Gilley, No. 6:20-076-DCR, 2020 WL

1644022, at *3 (E.D. Ky. Apr. 2, 2020) (citing Rehaif, at 2195-96; Bowens, 938 F. 3d at 797).

       Moreover, Petitioner waived his right to challenge the government’s ability to prove its

case against him by entry of his guilty plea. See Wallace v. United States, No. 3:19-cv-01122,

2020 WL 2194002, at *4 (M.D. Tenn. May 6, 2020) (citing United States v. Manni, 810 F.2d 80,

84 (6th Cir. 1987) (“an attack on the sufficiency of the evidence that might have been produced

at trial [is] clearly waived by [a] defendant’s guilty plea.”). “[T]he government was not required

to prove anything with respect to [Petitioner’s] conduct because he admitted all of the facts

essential to sustain his conviction when he agreed to plead guilty.” Id. (citing United States v.

Broce, 488 U.S. 563, 569 (1989) (“A plea of guilty and the ensuing conviction comprehend all of

the factual and legal elements necessary to sustain a binding, final judgment of guilt and a lawful

sentence.”); Menna v. New York, 423 U.S. 61, 62 n.2 (1975) (“[A] counseled plea of guilty is an

admission of factual guilt so reliable that, where voluntary and intelligent, it quite validly

removes the issue of factual guilt from the case.”); Boykin v. Alabama, 395 U.S. 238, 242

(1969)).

       Petitioner admitted his guilt to illegally possessing firearms subsequent to two prior

felony convictions. In view of his guilty plea, he cannot now complain that the United States

failed to prove the facts necessary to sustain this conviction.

                                        IV.     DISPOSITION

       For the foregoing reasons, it is RECOMMENDED that the Motion to Vacate under 28

U.S.C. § 2255 (ECF No. 32) be DISMISSED.




                                                  4
 Case: 2:19-cr-00138-SDM-CMV Doc #: 33 Filed: 06/23/20 Page: 5 of 5 PAGEID #: 93




                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or

in part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse

decision, they may submit arguments in any objections filed, regarding whether a certificate of

appealability should issue.

                                                       /s/ Chelsey M. Vascura___
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  5
